SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1285
CA 15-00782
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, AND WHALEN, JJ.


TONYA TIEDE, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

FRONTIER SKYDIVERS, INC.,
ET AL., DEFENDANTS,
AND DAYSTAR TRADING & VENTURES, LLC,
DEFENDANT-APPELLANT.


BOND, SCHOENECK & KING, PLLC, BUFFALO (BRADLEY A. HOPPE OF COUNSEL),
FOR DEFENDANT-APPELLANT.

FEROLETO LAW, BUFFALO (JOHN FEROLETO OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John L.
Michalski, A.J.), entered August 20, 2014. The order, insofar as
appealed from, denied the motion of defendant Daystar Trading &
Ventures, LLC, for summary judgment dismissing the second amended
complaint against it.

     Now, upon reading and filing the stipulation discontinuing appeal
signed by the attorneys for the parties on January 14, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court